Citation Nr: 0717986	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  00-15 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of a burn on 
the right hand, to include an essential tremor.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1945 to May 1946.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  This case was last before the 
Board, in April 2006, at which time the Board remanded the 
veteran's service connection claim to the RO for additional 
development.  This case is now before the Board for further 
appellate consideration.  


FINDING OF FACT

There is no competent medical evidence that establishes a 
nexus between the residuals of a burn on the veteran's right 
hand, to include an essential tremor, and active military 
service.


CONCLUSION OF LAW

Residuals of a burn on the right hand, to include an 
essential tremor, were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  VA notice and duty 
to assist letters, dated in March and November 2004 and April 
2006, satisfied VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, as they informed the 
appellant of what evidence was needed to establish service 
connection, of what VA would do or had done, what evidence he 
should provide, informed the appellant that it was his 
responsibility to help VA obtain medical evidence or other 
non-government records necessary to support his claim, and 
asked him to provide any information in his possession.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the appellant.  In compliance with the Board's 
April 2006 remand, the appellant was asked to identify any 
additional medical evidence.  The appellant's response did 
not provide the VA with additional medical information.  
Thus, the Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim, 
which VA has not obtained or made reasonable efforts to 
obtain.  The Board reminds the appellant that the duty to 
assist is not a one-way street.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  In May 2005, the veteran was examined by a 
VA specialist for his right hand disorder.  His medical 
records were again reviewed and, in a December 2006 addendum, 
the VA examiner clarified his determination.  Further, in 
February 2007, a separate VA examiner reviewed the claims 
file and provided his medical opinion regarding the etiology 
of the veteran's right hand disorder.  In February 2007, VA 
readjudicated the claim and issued a supplemental statement 
of the case (SSOC).  Given the foregoing, the Board finds 
that VA has substantially complied with the Board's April 
2006 remand with regard to this appeal.  See Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  Accordingly, 
the Board finds that no further assistance to the appellant 
in acquiring evidence is required by statute.  38 U.S.C.A. 
§ 5103A.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of the 
type of evidence necessary to establish an initial disability 
rating or an effective date, if service connection was 
granted on appeal.  Since the appellant's service connection 
claim for residuals of a burn on the right hand, to include 
an essential tremor, is being denied, no disability rating or 
effective date will be assigned, so the Board finds that 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess, supra.  The appellant and his 
representative have not alleged any prejudice with respect to 
the timing of the notification, nor has any been shown.   

The Board finds that the evidence of record - service medical 
records, VA and private medical treatment records, VA 
examination reports, and lay statements -- is adequate for 
determining whether the criteria for service connection have 
been met.  Accordingly, the Board finds that the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and no further 
assistance to the appellant in acquiring evidence is required 
by statute.  38 U.S.C.A. § 5103A.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The appellant contends that he suffers from residuals of a 
burn on the right hand, to include an essential tremor, as a 
result of a burn injury that occurred in October 1945.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1131 
(West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2006).  In order 
to prevail in a claim for service connection there must be 
medical evidence of a current disability as established by a 
medical diagnosis; of incurrence or aggravation of a disease 
or injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Where a veteran who served for ninety days or more during a 
period of war develops certain chronic diseases to a degree 
of 10 percent or more within one year from separation from 
service, such diseases may be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b) (2006).

Service medical records show that, on October 14, 1945, the 
veteran was treated for first degree burns to his right hand.  
After 16 days of treatment, on October 30, 1945, the 
veteran's right hand was found to be well healed.

Post-service medical evidence includes VA treatment records, 
private medical opinions, VA examination reports, and lay 
statements.  VA treatment records from March 1999 contain the 
earliest diagnosis of the veteran's right hand tremor.  

In support of his claim, the veteran submitted statements 
from private physicians linking his right hand disorder to 
his service.  In May 2003, a family physician, W. J. McGowan, 
M.D., stated that, based on the veteran's reported history, 
his upper extremity tremor could be related to his injury in 
October 1945.  However, Dr. McGowan also recommended that 
further diagnostic insight was necessary by a neurologist.  
Likewise, G. Eck, M.D., related the veteran's right hand 
tremor to service and suggested a neurology consult.  In July 
2003, a private neurologist, D. L. Brown, M.D., opined that 
the veteran's essential tremor was atypical due to the 
veteran's reported duration.  Dr. Brown stated "since this 
gentlemen [the veteran] feels as though this all came on at 
an early age or immediately after his injury, it is hard to 
relate that I do not know of specific conditions where that 
has happened before.  Therefore, I think one can say it is as 
likely as not to be related to the injury since the tremor 
has not generalized to be bilateral."

The Board observes that there is no evidence that these 
private physicians reviewed the veteran's claims folder and 
medical history.  Further, The Court has found that the Board 
may consider a physician's opinion to be of less weight and 
credibility when the basis of the opinion is shown to be less 
than complete or contradicted by other evidence.  See Reonal 
v. Brown, 5 Vet. App. 458, 460-61 (1993).  Medical 
possibilities and unsupported medical opinions carry 
negligible probative weight.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The physician's letters show mere 
acquiescence with the appellant's contentions, are based 
solely on the appellant's reported injury and duration 
unsubstantiated by medical evidence, and do not constitute 
competent medical evidence of causality.  LeShore v. Brown, 8 
Vet. App. 406 (1996).  The Board is not bound to accept 
medical opinions or conclusions, which are based on a history 
supplied by the appellant, unsupported by the medical 
evidence.  See Black v. Brown, 5 Vet. App. 177, 180 (1993).  

The veteran underwent VA examinations in March 2004 and May 
2005.  In March 2004, the VA examiner reviewed the veteran's 
claims file and found that there is no evidence of the 
veteran's reported skin graft for his right hand.  Upon 
examination, his right hand revealed no gross deformity or 
disfigurement.  He had a 1 centimeter hypopigmentation on his 
right hand, which was hard to see.  The March 2004 examiner 
opined that the veteran's tremor was not caused by the first-
degree burn to his right hand, which was well healed before 
his discharge.  Subsequently, the veteran under went a VA 
neurological examination in May 2005, where he reported the 
first degree burn to his right hand in October 1945.  Upon 
examination, the VA examiner observed a small scar at the 
bottom of two fingers on the right side, but noted that those 
were surgical scars rather than burn scars.  Otherwise, the 
right hand did not have any noticeable burn scars.  In an 
addendum statement dated in September 2005, the VA examiner 
confirmed that he reviewed the veteran's claims file along 
with his medical history and Dr. Brown's medical opinion.  
After considering the medical evidence, the examiner 
concluded that the veteran's tremor was not likely related to 
the veteran's first-degree burn injury.  Pursuant to the 
Board's April 2006 remand, the VA examiner submitted a 
further addendum stating that the claims file and private 
medical opinions were reviewed.  The examiner again 
emphasized that no burn scars were observed on the veteran's 
right hand.  Further, the examiner concluded that the 
veteran's mild essential tremor was most likely due to aging 
process and not related to his burn injury in service.  In 
February 2007, a different VA neurologist reviewed the 
veteran's claims file and provided the medical opinion that 
essential tremors have a cerebral cause, stemming from the 
brain.  The neurologist opined that "no peripheral cutaneous 
or nerve or soft tissue injury can cause essential tremors, 
including cutaneous thermal injury."

After carefully reviewing the appellant's claims file, the 
Board finds that there is no objective medical evidence 
linking the residuals of a burn on his right hand, to include 
an essential tremor, to service.  Medical evidence shows no 
visible burn scars on the veteran's right hand.  Although, 
the claims file contains a nexus opinion from Dr. Brown 
relating the veteran's tremors to service, Dr. Brown 
admittedly did not review the veteran's service and medical 
history.  Instead, Dr. Brown relied on the veteran's reported 
history, as evident by the July 2003 letter stating "he 
feels like it was not present before the injury and came on 
soon afterwards."  Given the above, the Board finds that Dr. 
Brown's medical nexus opinion was contingent on the veteran's 
reported duration of his right hand tremors, which were 
unsubstantiated by medical evidence.  In the absence of 
competent medical evidence linking residuals of a burn on the 
right hand, to include an essential tremor, to service, the 
appellant's claim must be denied. 

Finally, the appellant and his representative may believe 
that there was a causal relationship between the appellant's 
service and residuals of a burn on his right hand, to include 
an essential tremor.  However, the Board notes that there is 
no indication that they possess the requisite knowledge, 
skill, experience, training, or education to qualify as 
medical experts for their statements to be considered 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Lay persons are not considered competent to offer 
medical opinions regarding causation or diagnosis.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

The preponderance of the evidence is against the award of 
service connection for the claimed disorder and, it follows 
that, the benefit of the doubt doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for residuals of a burn on the right hand, 
to include an essential tremor, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


